UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

PATSY T. DAVIS,
Plaintiff-Appellant,

v.
                                                                       No. 97-1719
KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
James A. Beaty, Jr., District Judge.
(CA-95-587-2)

Submitted: July 31, 1998

Decided: September 2, 1998

Before MURNAGHAN, LUTTIG, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Luicus M. Cheshire, Sr., CHESHIRE & PARKER, Hillsborough,
North Carolina, for Appellant. Walter C. Holton, Jr., United States
Attorney, Gill P. Beck, Assistant United States Attorney, Arthur J.
Fried, General Counsel, Charlotte Hardnett, Principal Deputy General
Counsel, John M. Sacchetti, Acting Associate General Counsel, Mary
Ellen Russell, Office of the General Counsel, SOCIAL SECURITY
ADMINISTRATION, Baltimore, Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Patsy T. Davis appeals from a district court order adopting the
report and recommendation of the magistrate judge and upholding the
determination of the Commissioner of Health and Human Services
that Davis was not disabled at any time prior to June 30, 1973, when
her insured status expired. Because we find that substantial evidence
supported the Commissioner's decision, we affirm.

In 1988, Davis filed an application for disability insurance benefits
alleging that she suffered from a multiple sclerosis-caused disability
beginning on January 2, 1971. After a hearing, the Administrative
Law Judge ("ALJ") determined that, although Davis's condition pre-
cluded her from performing her past work, she was not disabled,
because there were significant other jobs that she could perform. The
Appeals Council denied Davis's request for review, and therefore, the
ALJ's decision became the final decision of the Commissioner. Davis
then filed a civil action in the district court, and the court affirmed the
Commissioner's decision. Davis now appeals.

Davis contends first that the ALJ erred in basing part of his deter-
mination that Davis's complaints of pain were not credible on the fact
that Davis did not seek medical attention from June 1971 until 1978.
According to Davis, she did not seek treatment, because there was no
cure for multiple sclerosis, and she was trying to convince herself that
she was not disabled. However, at that point in time, Davis had not
yet been definitively diagnosed. In addition, information regarding the
types of medications, treatments, and other methods used to alleviate
symptoms are "important indicator[s] of the intensity and persistence"
of symptoms. 20 C.F.R. § 404.1529(c)(3) (1997); see also Mickles v.
Shalala, 29 F.3d 918, 930 (4th Cir. 1994) (inconsistency between
claimant's allegations of severity of condition and actual treatment
sought is probative of credibility). Finally, the ALJ considered the
failure to seek medical treatment as only one factor in his decision.

                     2
The ALJ is required to make credibility determinations about alle-
gations of pain or other nonexertional disabilities. See Hammond v.
Heckler, 765 F.2d 424, 426 (4th Cir. 1985). Such decisions must refer
specifically to the evidence informing the ALJ's conclusions. Id. In
this case, the ALJ conducted the proper analysis in a comprehensive
fashion and cited substantial evidence to support his finding.

The ALJ noted that Davis's daily activities, infrequent medical
attention, and treatment for relief of pain did not support Davis's
claims of disabling pain and fatigue. For instance, Davis testified to
substantial daily activities during the relevant time period. In addition,
Davis was able to walk without an assistive device, she did not rely
on pain medication or other treatment, and she did not return to her
doctor for medical attention until 1978. Because the ALJ listed a spe-
cific evidentiary basis for the determination that Davis was not credi-
ble, the ALJ was justified in discounting Davis's complaints of pain
and fatigue.

Davis also argues that the ALJ contradicted himself and asked
improper hypothetical questions of the vocational expert, when he
presented one scenario that incorporated Davis's subjective com-
plaints and one that did not. The ALJ's questions were entirely
proper. By presenting a hypothetical, the ALJ was not making find-
ings of fact. After the hearing, the ALJ determined that the scenario
which did not contain Davis's testimony about disabling fatigue and
pain before 1973 most closely fit the evidence of record.

Given the medical evidence, the properly supported credibility
determination that Davis's condition was not as severe as claimed, the
testimony of the vocational expert, and the other relevant evidence of
record, we find that the Commissioner's decision was supported by
substantial evidence. See Hays v. Sullivan, 907 F.2d 1453, 1456 (4th
Cir. 1990) (standard of review). We, therefore, affirm. We deny
Appellant's motion to file an attachment to her brief, because the evi-
dence offered was not submitted below. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                     3